 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5
     Attorneys for Creditor
 6   Professional Bank
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN JOSE DIVISION
11
12   In Re:                                   )       No. 21-50028 SLJ 7
                                              )
13   Evander Frank Kane,                      )       Chapter 7
                                              )
14                                            )
                                              )       Reply by Creditor
15        Debtor,                             )       Professional Bank
                                              )       in Support of the Motion by
16                                            )       Creditor Zions Bancorporation
                                              )       to Convert the Case to
17                                            )       Chapter 11 and to Appoint a
                                              )       Chapter 11 Trustee
18                                            )
                                              )
19                                            )       Date: 3/30/21
                                              )       Time: 11:00 a.m.
20                                            )       Place: Courtroom 9
                                              )              San Jose, California
21                                            )             [Tele/Video Conference]
22
23                                                I
24                                     INTRODUCTION
25        Creditor    Professional           Bank     hereby   submits     this   Reply   in
26   Support of the Motion by Creditor Zions Bancorporation to Convert
27   the Case to Chapter 11 and to Appoint a Chapter 11 Trustee.
28   /

                                                  1
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78   Filed: 03/25/21    Entered: 03/25/21 16:24:59    Page 1 of 8
 1                                              II
 2               PUTTING          ASIDE   ALL       THE      RHETORIC,     KANE
 3               REALISTICALLY IS MAKING $7,000,000 PER YEAR
 4               (LOOKING ONLY AT COMPENSATION AND NOT EVEN
 5               CONSIDERING          THINGS          LIKE      MONEY      FROM
 6               ENDORSEMENTS, ADVERTISING, ETC.) BECAUSE HE HAS
 7               A   7     YEAR    CONTRACT     FOR    $49     MILLION     OF   A
 8               VIRTUALLY GUARANTEED ACCOUNT RECEIVABLE
 9        Putting aside all the rhetoric, Kane realistically is making
10   $7,000,000 per year (looking only at compensation and not even
11   considering things like money from endorsements, advertising, etc.)
12   because he has a 7-year contract for $49 million of a virtually
13   guaranteed account receivable.
14        The opposition papers by Kane make various arguments about how
15   he is not really receiving a full $7 million per year for the next
16   four years after deductions, etc.                    However, Kane does have a
17   contract to receive $49 million per year for 7 years, and he has
18   four years left.
19   /
20   /
21   /
22   /
23   /
24   /
25   /
26   /
27   /
28   /

                                                2
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78    Filed: 03/25/21   Entered: 03/25/21 16:24:59    Page 2 of 8
 1                                            III
 2               THERE MIGHT BE SOME REDUCTIONS BASED ON FEWER
 3               HOCKEY GAMES PLAYED IN 2021 DUE TO COVID-19,
 4               BUT THOSE REDUCTIONS ARE MADE UP NEXT YEAR AND
 5               THE YEAR AFTER THAT, SO THE REDUCTIONS ARE NOT
 6               "LOST" AS KANE'S OPPOSITION ARGUES, BUT ARE
 7               SIMPLY DELAYED AND DEFERRED, SO IT IS STILL $49
 8               MILLION OVER 7 YEARS, AND KANE IS IN YEAR 3 OF
 9               THE 7 YEAR CONTRACT
10        There might be some reductions based on fewer hockey games
11   played in 2021 due to COVID-19, but those reductions are made up
12   next year and the year after that, so the reductions are not "lost"
13   as Kane's opposition argues, but are simply delayed and deferred,
14   so it is still $49 million over 7 years, and Kane is in year 3 of
15   the 7-year contract.
16   /
17   /
18   /
19   /
20   /
21   /
22   /
23   /
24   /
25   /
26   /
27   /
28   /

                                               3
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78   Filed: 03/25/21   Entered: 03/25/21 16:24:59   Page 3 of 8
 1                                              IV
 2                KANE BORROWED $15.1 MILLION A MERE 18 MONTHS
 3                BEFORE DECLARING BANKRUPTCY, HE DEFAULTED ON
 4                THOSE    LOAN   PAYMENTS      WITHIN       A    MERE     SEVERAL
 5                MONTHS    INCLUDING     BY    ILLEGALLY         STOPPING      THE
 6                AUTOMATIC PAYMENTS FROM THE SAN JOSE SHARKS,
 7                THE LOANS WERE TO BE REPAID THROUGH THE $29
 8                MILLION     REMAINING        ON     KANE'S       $49     MILLION
 9                CONTRACT AS A PROFESSIONAL HOCKEY PLAYER, AND
10                NOW KANE CONTENDS THAT HE DOES NOT INTEND TO
11                REPAY     ANY   OF    THOSE        LOANS       AND     THAT   HIS
12                RECEIVABLE FROM THE SAN JOSE SHARKS IS SOMEHOW
13                NOT SECURITY FOR REPAYMENT OF THE LOANS
14        Kane borrowed $15.1 million a mere 18 months before declaring
15   bankruptcy, he defaulted on those loan payments within a mere
16   several     months    including     by    illegally         stopping       the   automatic
17   payments from the San Jose Sharks, the loans were to be repaid
18   through the $29 million remaining on Kane's $49 million contract
19   as a professional hockey player, and now Kane contends that he does
20   not intend to repay any of those loans and that his receivable from
21   the San Jose Sharks is somehow not security for repayment of the
22   loans.
23   /
24   /
25   /
26   /
27   /
28   /

                                                4
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78    Filed: 03/25/21   Entered: 03/25/21 16:24:59        Page 4 of 8
 1                                             V
 2               THE $29 MILLION LEFT ON KANE'S CONTRACT WITH
 3               THE SAN JOSE SHARKS IS MORE THAN SUFFICIENT TO
 4               REPAY THE $15.1 MILLION OF LOANS THAT KANE TOOK
 5               OUT 18 MONTHS BEFORE DECLARING BANKRUPTCY, AND
 6               SHOULD BE USED FOR THAT PURPOSE WITH FINANCIAL
 7               MANAGEMENT BY A CHAPTER 11 TRUSTEE, BECAUSE
 8               KANE OBTAINED THE LOANS AND PROMISED TO USE
 9               THAT INCOME FOR THAT PURPOSE, WHICH NOW APPEARS
10               TO HAVE BEEN A FRAUDULENT PROMISE BY KANE
11        The $29 million left on Kane's contract with the San Jose
12   Sharks is more than sufficient to repay the $15.1 million of loans
13   that Kane took out 18 months before declaring bankruptcy, and
14   should be used for that purpose with financial management by a
15   Chapter 11 trustee, because Kane obtained the loans and promised
16   to use that income for that purpose, which now appears to have been
17   a fraudulent promise by Kane.
18
19                                            VI
20               IF THE CASE IS NOT CONVERTED TO CHAPTER 11 WITH
21               A CHAPTER 11 TRUSTEE TO MANAGE THE $29 MILLION
22               INCOME STREAM, KANE WILL LIKELY BE SUED TO HAVE
23               THOSE LOANS DETERMINED TO BE NONDISCHARGEABLE
24        If the case is not converted to Chapter 11 with a Chapter 11
25   trustee to manage the $29 million income stream, Kane will likely
26   be sued to have those loans determined to be nondischargeable.
27        All of the financial institutions who are owed $15+ million
28   have obtained a Stipulation and Order extending the time periods

                                               5
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78   Filed: 03/25/21   Entered: 03/25/21 16:24:59   Page 5 of 8
 1   for them to file Adversary Proceedings and Complaints against Kane
 2   to deny a discharge and to determine that the obligations owed by
 3   Kane to them are nondischargeable.
 4
 5                                            VII
 6               KANE'S OWN ACTIONS HAVE AMPLY PROVEN THAT KANE
 7               CANNOT BE TRUSTED TO MANAGE HIS $49 MILLION
 8               INCOME STREAM, AND KANE'S SKILL IS IN MAKING
 9               MONEY     AS   A   EXCEPTIONAL     PROFESSIONAL     HOCKEY
10               PLAYER AND NOT AT ALL AS A FINANCIAL MANAGER IN
11               MANAGING MONEY
12        Kane's own actions have amply proven that Kane cannot be
13   trusted to manage his $49 million income stream, and Kane's skill
14   is in making money as an exceptional professional hockey player and
15   not at all as a financial manager in managing money.
16        It is not unfair or unreasonable to point out that Kane is a
17   fantastic professional hockey player and to also point out that
18   Kane is a very bad manager of money.
19        The opposition papers argue that the motion papers are "heavy
20   on snark and innuendo" [page 1, line 12] and then argue or try to
21   suggest that "snark and innuendo" do not justify the relief that
22   the creditors seek.
23        The motion to convert is not about "snark" and is not about
24   "innuendo."
25        It is not "snark" and "innuendo" to say that Kane is a
26   fantastic professional hockey player and at the same time to also
27   point out that Kane is a very bad manager of money.
28   /

                                               6
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78   Filed: 03/25/21   Entered: 03/25/21 16:24:59   Page 6 of 8
 1                                              VIII
 2               THERE WOULD NOT BE ANY SIGNIFICANT EXPENSE TO
 3               HAVE A CHAPTER 11 TRUSTEE OVERSEE A CHAPTER 11
 4               PLAN TO DISTRIBUTE THE $29 MILLION GUARANTEED
 5               RECEIVABLE OVER THE NEXT THREE YEARS TO REPAY
 6               THE    $15.1      MILLION     OF    BANK     LOANS    FROM    THE
 7               PAYMENT      BY    THE   SAN    JOSE     SHARKS      OF   KANE'S
 8               GUARANTEED RECEIVABLE
 9        There would not be any significant expense to have a Chapter
10   11 trustee oversee a Chapter 11 plan to distribute the $29 million
11   guaranteed receivable over the next three years to repay the $15.1
12   million of bank loans from the payment by the San Jose Sharks of
13   Kane's guaranteed receivable.
14        Kane's opposition suggests that a Chapter 11 with a Chapter 11
15   trustee would be very expensive.
16        That suggestion is not established, and the argument does not
17   even make logical sense here.
18        All    that   is     needed     here      is   to   have    Kane's    $29    million
19   receivable over the next 3 years be set up to be paid automatically
20   from Kane's receivable from the San Jose Sharks hockey team.                            That
21   is what Kane initially agreed to in the loan documents with the
22   banks that are owed $15.1 million plus more than a year of accrued
23   and unpaid interest.
24        Kane would spend far more money litigating what are likely to
25   be half a dozen or more Adversary Proceedings involving Complaints
26   to Determine Dischargeability of Debt and/or to deny discharge.
27   /
28   /

                                                 7
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78     Filed: 03/25/21   Entered: 03/25/21 16:24:59      Page 7 of 8
 1                                            IX
 2                                      CONCLUSION
 3        The Motion to Convert and to Appoint a Chapter 11 trustee
 4   should be granted.
 5
 6
 7   Dated: March 25, 2021                         LAW OFFICES OF
                                                   STEPHEN G. OPPERWALL
 8
 9                                                 /s/ Stephen G. Opperwall
                                                   _________________________
10                                                 STEPHEN G. OPPERWALL
                                                   Attorneys for Creditor
11                                                 Professional Bank
12   motion.Zions.convert case.REPLY.by PB.doc.wpd
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               8
     Reply by Creditor Professional Bank in Support of the Motion by Creditor
     Zions Bancorporation to Convert the Case to Chapter 11 and to Appoint a
     Chapter 11 Trustee
Case: 21-50028   Doc# 78   Filed: 03/25/21   Entered: 03/25/21 16:24:59   Page 8 of 8
